Exhibit 10.5

 

EARN OUT SUBORDINATION AGREEMENT

 

This Earn Out Subordination Agreement (this “Agreement”) dated as of
September 30, 2013, among The CIT Group/Commercial Services, Inc., as agent for
the Working Capital Lenders (as defined below) (in such capacity, together with
any Person from time to time succeeding such initial agent in such capacity
whether pursuant to a refinancing or otherwise, “Working Capital Agent”),
Garrison Loan Agency Services LLC, as agent for the Term Lenders (in such
capacity, together with any Person from time to time succeeding such initial
agent in such capacity whether pursuant to a refinancing or otherwise, “Term
Loan Agent”), Joseph M. Dahan, a resident of California (“Subordinated
Creditor”) and each of the Loan Parties (as defined below).

 

BACKGROUND

 

As an inducement for Senior Lenders and Senior Agents (in each case as defined
below) to provide secured credit facilities in favor of Joe’s Jeans
Subsidiary, Inc., a Delaware corporation (“Joe’s”) and certain parent companies
and affiliates as co-borrowers and guarantors (together with Joe’s, each a “Loan
Party”, and collectively, the “Loan Parties”), the Subordinated Creditor has
agreed to enter into this Agreement to provide for the subordination of the
“Subordinated Indebtedness” to the “Senior Indebtedness”.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions.

 

1.1.                            General Terms.  For purposes of this Agreement,
the following terms shall have the following meanings:

 

“Agreement” shall have the meaning set forth in the background paragraph to this
Agreement.

 

“Borrowers” shall have the meaning set forth in the Senior Loan Agreements and
shall include its or their respective successors and assigns and any other
Person who hereafter becomes a Borrower under a Senior Loan Agreement.

 

“Code” shall mean 11 U.S.C. § § 101 et seq (or any successor thereto).

 

“Collateral” shall mean all of the property and interests in property, tangible
or intangible, real or personal, now owned or hereafter acquired by any Loan
Party in or upon which any Senior Agent for its benefit and/or for the ratable
benefit of Senior Lenders at any time has been granted, or purported to be
granted, a Lien, and including, without limitation, all proceeds and products of
such property and interests in property.

 

“Creditor Agreements” shall mean, collectively, the Senior Lending Agreements
and the Subordinated Agreement.

 

--------------------------------------------------------------------------------


 

“Creditors” shall mean, collectively, Senior Creditors and the Subordinated
Creditor and their respective heirs, administrators, executors, successors and
assigns.

 

“Default” shall have the meaning set forth in the Senior Loan Agreement.

 

“Discharge of Senior Indebtedness” shall mean the indefeasible payment in full
in cash (or in the case of letters of credit, the cash collateralization as
required by the applicable Senior Lending Agreements, but not in excess of 105%
of the undrawn face amount of such letters of credit) of the Senior Indebtedness
after or concurrently with the termination or expiration of all commitments to
extend credit that would constitute Senior Indebtedness.

 

“Distribution” shall mean any payment, whether in cash, in kind, securities or
any other property, or security for any such Distribution.

 

“Event” shall have the meaning set forth in Section 2.2(c) hereof.

 

“Guarantor” shall have the meaning provided in the Senior Loan Agreements and
shall include any other Person who may hereafter guarantee payment or
performance of the whole or any part of the Senior Indebtedness, and
“Guarantors” means collectively all such Persons.

 

“Insolvency Proceeding” shall mean, with respect to any Person, any insolvency
or bankruptcy proceeding relative to such Person or its property, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, or, any proceeding for voluntary liquidation, dissolution
or other winding up of such Person or any composition with creditors of such
Person.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), judgment lien, charge against or interest in property, security
agreement or transfer intended as security, including without limitation, any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease or any financing lease having substantially the same
economic effect as any of the foregoing.

 

“Loan Party” and “Loan Parties” shall have the meaning set forth in the
background paragraph to this Agreement.

 

“Permitted Action” shall mean, with respect to the Subordinated Indebtedness,
the following:  (i) filing a claim or statement of interest with respect to the
Subordinated Indebtedness in connection with any Insolvency Proceeding;
(ii) filing any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims for any of the
Subordinated Indebtedness; (iii) filing any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors
arising under any Insolvency Proceeding or under any applicable non-bankruptcy
law; (iv) taking any action to the extent necessary to prevent the running of
any applicable statute of

 

2

--------------------------------------------------------------------------------


 

limitation or similar restriction on claims, or to assert a compulsory
cross-claim or counterclaim against any Loan Party; (v) taking any action to
seek and obtain specific performance or injunctive relief (but not monetary
damages) to compel a Loan Party to comply with (or not violate or breach) a
non-monetary obligation under the Subordinated Agreement; and (vi) voting on any
plan of reorganization to the extent such plan is also supported by the Senior
Agents or such plan would result in the Discharge of Senior Indebtedness on the
date such plan is confirmed, filing any proof of claim and making other filings
and making any arguments and motions related thereto; provided that any action
taken under any of the foregoing clauses shall be in accordance with, and are in
any event consistent with, the terms of this Agreement.

 

“Permitted Subordinated Payments” shall mean regularly scheduled weekly payments
(but not prepayments or such payments on an accelerated basis) of the Amended
Payment Amount (as defined in the Subordinated Agreement) in an aggregate amount
not to exceed $63,227.14 per week.

 

“Person” shall mean an individual, a partnership, a corporation (including a
business trust), a joint stock company, a trust, an unincorporated association,
a joint venture, a limited liability company, a limited liability partnership or
other entity, or a government or any agency, instrumentality or political
subdivision thereof.

 

“Senior Agents” shall mean the Working Capital Agent and the Term Loan Agent.

 

“Senior Creditors” shall mean the Working Capital Creditors and the Term Loan
Creditors.

 

“Senior Default” shall mean any Working Capital Default or Term Loan Default.

 

“Senior Indebtedness” shall mean, collectively, the Working Capital Indebtedness
and the Term Loan Indebtedness.

 

“Senior Lenders” shall mean, collectively, the Working Capital Lenders and the
Term Loan Lenders.

 

“Senior Lending Agreements” shall mean collectively, the Working Capital Lending
Agreements and the Term Loan Lending Agreements.

 

“Senior Loan Agreements” shall mean, collectively, the Working Capital Loan
Credit Agreement and the Term Loan Agreement.

 

“Senior Non-Payment Default” shall mean any “event of default” under a Senior
Loan Agreement, other than a Senior Payment Default.

 

“Senior Payment Default” shall mean an event of default under either Senior Loan
Agreement consisting of any default in payment of any principal of, premium, if
any, or interest on any Senior Indebtedness or any other obligation (including
without limitation,

 

3

--------------------------------------------------------------------------------


 

fees, expenses and indemnification payments) owing under or in respect of any
Senior Indebtedness when due, whether at maturity, upon acceleration or
otherwise.

 

“Subordinated Creditor” shall have the meaning set forth in the introductory
paragraph of this Agreement and shall include his successors, permitted assigns,
heirs, administrators and executors.

 

“Subordinated Indebtedness” shall mean all obligations of any kind owed by Loan
Parties to the Subordinated Creditor from time to time under or pursuant to any
of the Subordinated Agreement.

 

“Subordinated Agreement” shall mean that certain Agreement dated as of
February 18, 2013 among Joe’s, Joe’s Jeans, Inc. and the Subordinated Creditor,
as the same may be amended, supplemented, modified or restated from time to
time.

 

“Term Loan Creditors” shall mean, collectively, the Term Loan Agent and the Term
Loan Lenders.

 

“Term Loan Indebtedness” shall mean all Obligations (as defined in the Term Loan
Agreement) of any kind owed by any Loan Party to the Term Loan Agent or Term
Loan Lenders from time to time under or pursuant to any of the Term Loan Lending
Agreements, including, without limitation, all principal, interest accruing
thereon, charges, expenses, fees and other sums (including all interest,
charges, expenses, fees and other sums accruing after commencement of any
Insolvency Proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party, whether or not a claim therefor is allowed in
such Insolvency Proceeding) chargeable to any Loan Party by any Term Loan
Creditor, and reimbursement, indemnity or other obligations due and payable to
the Term Loan Creditors.  Term Loan Indebtedness shall continue to constitute
Senior Indebtedness, notwithstanding the fact that such Term Loan Indebtedness
or any claim for such Term Loan Indebtedness, or the liens in respect thereof,
are subordinated, avoided or disallowed under the Code or other applicable law. 
Term Loan Indebtedness shall also include any indebtedness or guaranty of Loan
Party incurred in connection with a refinancing of the Term Loan Indebtedness
under the Term Loan Lending Agreements.

 

“Term Loan Lenders” shall mean each of the financial institutions named in or
which hereafter become a party to the Term Loan Agreement.

 

“Term Loan Lending Agreements” shall mean collectively the Term Loan Agreement
and the other Term Loan Documents, each as from time to time in effect, together
with any amendments, supplements, modifications, replacements or refinancings
thereof.

 

“Term Loan Agreement” shall mean the Term Loan Credit Agreement dated as of
September 30, 2013 among Borrowers, the other Loan Parties party thereto, the
Term Loan Lenders and the Term Loan Agent, as the same may be amended,
supplemented, modified, restated or refinanced from time to time in accordance
with this Agreement.

 

“Term Loan Default” shall mean an Event of Default under (and as defined in) the
Term Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

“Term Loan Documents” shall mean the “Loan Documents” under and as defined in
the Term Loan Agreement.

 

“Working Capital Credit Agreement” shall mean the Revolving Credit Agreement
dated as of September 30, 2013 among Borrowers, the other Loan Parties party
thereto, the Working Capital Lenders and the Working Capital Agent, as the same
may be amended, supplemented, modified, restated or refinanced from time to time
in accordance with this Agreement.

 

“Working Capital Creditors” shall mean, collectively, the Working Capital Agent
and the Working Capital Lenders.

 

“Working Capital Default” shall mean any Event of Default under (and as defined
in) the Working Capital Credit Agreement.

 

“Working Capital Documents” shall mean the “Loan Documents” under (and as
defined in) the Working Capital Credit Agreement.

 

“Working Capital Indebtedness” shall mean all Obligations (as defined in the
Working Capital Credit Agreement) of any kind owed by any Loan Party to the
Working Capital Agent or Working Capital Lenders from time to time under or
pursuant to any of the Working Capital Lending Agreements, including, without
limitation, all principal, interest accruing thereon, charges, expenses, fees
and other sums (including all interest, charges, expenses, fees and other sums
accruing after commencement of any Insolvency Proceeding or other action
relating to the bankruptcy, insolvency or reorganization of any Loan Party,
whether or not a claim therefor is allowed in such Insolvency Proceeding)
chargeable to any Loan Party by any Working Capital Creditor, and reimbursement,
indemnity or other obligations due and payable to the Working Capital
Creditors.  Working Capital Indebtedness shall continue to constitute Senior
Indebtedness, notwithstanding the fact that such Working Capital Indebtedness or
any claim for such Senior Indebtedness, or the liens in respect thereof, are
subordinated, avoided or disallowed under the Code or other applicable law. 
Working Capital Indebtedness shall also include any indebtedness or guaranty of
Loan Party incurred in connection with a refinancing of the Working Capital
Indebtedness under the Working Capital Lending Agreements.

 

“Working Capital Lenders” shall mean each of the financial institutions named in
or which hereafter become a party to the Senior Loan Agreement.

 

“Working Capital Lending Agreements” shall mean collectively the Working Capital
Credit Agreement and the other Working Capital Loan Documents, each as from time
to time in effect, together with any amendments, supplements, modifications,
replacements or refinancings thereof.

 

1.2.                            Other Terms.  Capitalized terms not otherwise
defined herein shall have the meanings given to them in the Senior Loan
Agreements.

 

1.3.                            Certain Matters of Construction.  The terms
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any

 

5

--------------------------------------------------------------------------------


 

particular section, paragraph or subdivision.  Any pronoun used shall be deemed
to cover all genders.  Wherever appropriate in the context, terms used herein in
the singular also include the plural and vice versa.  All references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations.  Except as expressly set forth herein, all references
to any instruments or agreements, including, without limitation, references to
any of the Creditor Agreements shall include any and all modifications or
amendments thereto and any and all extensions or renewals thereof.

 

2.                                      Covenants.  Each Loan Party and the
Subordinated Creditor hereby covenant that until the Discharge of Senior
Indebtedness, all in accordance with the terms of the Senior Loan Agreements,
each will comply with such of the following provisions as are applicable to it:

 

2.1.                            Transfers.  The Subordinated Creditor covenants
and agrees that he will not transfer (whether by assignment, the granting of a
participation interest or otherwise) the Subordinated Indebtedness without the
prior written consent of each Senior Agent.

 

2.2.                            Subordination Provisions.  To induce Senior
Creditors to enter into the Senior Loan Agreements and to make loans and
advances thereunder, notwithstanding any other provision of the Subordinated
Indebtedness to the contrary, any Distribution with respect to the Subordinated
Indebtedness is and shall be expressly junior and subordinated in right of
payment to all amounts due and owing upon all Senior Indebtedness outstanding
from time to time.  Each holder of Senior Indebtedness, whether now outstanding
or hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Indebtedness in reliance upon the provisions contained in this
Agreement.

 

(a)                                 Payments.  No Loan Party shall make any
Distribution on the Subordinated Indebtedness until the Discharge of Senior
Indebtedness; provided, however, subject to the provisions of this Section 2.2
(including, without limitation, the immediately succeeding sentence of this
Section 2.2(a)) and absent the commencement of an Insolvency Proceeding with
respect to a Loan Party, Loan Parties may pay, and the Subordinated Creditor may
receive, Permitted Subordinated Payments.  Subject to Section 2.2(b), the Loan
Parties and the Subordinated Creditor further agrees that no Permitted
Subordinated Payments may be made by any Loan Party or accepted by the
Subordinated Creditor if, at the time of such payment or immediately after
giving effect thereto:

 

(i)                                     a Senior Payment Default exists; or

 

(ii)                                  a Senior Non-Payment Default exists or
would be created by the making of such payment.

 

(b)                                 Termination of Payment Blockage.  The Loan
Parties may resume Permitted Subordinated Payments in respect of the
Subordinated Indebtedness upon the receipt by the Subordinated Creditor of
written notice from each Senior Agent that all Senior Defaults have been waived
in writing in accordance with the terms of the applicable Senior Lending
Agreement and if so agreed in such waiver by each Senior Agent at its sole
option, may make any Permitted Subordinated Payments missed due to the
application of Section 2.2(a)).

 

6

--------------------------------------------------------------------------------


 

(c)                                  Prior Payment of Senior Indebtedness in
Bankruptcy, etc.  In the event of any Insolvency Proceeding relative to any Loan
Property or its Property (each individually or collectively, an “Event”), then
notwithstanding anything in this Agreement to the contrary, the Discharge of
Senior Indebtedness shall occur before any Distribution shall be made on account
of any Subordinated Indebtedness.  Any such Distribution which would, but for
the provisions hereof, be payable or deliverable in respect of the Subordinated
Indebtedness, shall be paid or delivered directly to the Senior Agents or their
representatives, for application to the Senior Indebtedness as provided in
Section 2.4(a) of the Intercreditor Agreement, until the Discharge of Senior
Indebtedness.

 

(d)                                 Acceleration.  In the event of any Senior
Indebtedness becoming due and payable, whether by acceleration, maturity or
otherwise, no Distribution shall thereafter be made on account of the
Subordinated Indebtedness until the earliest of (x) the Discharge of Senior
Indebtedness, (y) the payment in full in cash of the portion of the Senior
Indebtedness that has become due and payable and (z) the written rescission of
such acceleration of the Senior Indebtedness.

 

(e)                                  Power of Attorney.

 

(i)                                     To enable the Senior Agents to assert
and enforce their rights hereunder in any proceeding referred to in
Section 2.2(c) or upon the happening of any Event, each Senior Agent or any
person whom it may designate is hereby irrevocably appointed attorney in fact
for the Subordinated Creditor with full power to act in the place and stead of
the Subordinated Creditor including (x) the right to make, present, file and
vote such proofs of claim against the Loan Parties on account of all or any part
of the Subordinated Indebtedness as such Senior Agent may deem advisable and
(y) to receive and collect any and all dividends or other payments made thereon
and to apply the same on account of the Senior Indebtedness until the Discharge
of Senior Indebtedness.  The Subordinated Creditor will execute and deliver to
Senior Agents such instruments as may be required by any Senior Agent to enforce
any and all Subordinated Indebtedness, to effectuate the aforesaid power of
attorney and to effect collection of any and all dividends or other payments
which may be made at any time on account thereof.  This power of attorney is
coupled with an interest and is irrevocable until the Discharge of Senior
Indebtedness and the termination of this Agreement.

 

(ii)                                  The Subordinated Creditor shall not:
(i) take any action or vote in any way so as to directly or indirectly challenge
or contest (A) the rights and duties of Senior Agents and Senior Creditors
established in the Senior Lending Agreements, or (B) the validity or
enforceability of this Agreement; or (ii) object to the treatment of the claims
constituting Senior Indebtedness under any plan of reorganization supported by
the Senior Creditors as long as such treatment and the other terms of such plan
are consistent with the terms of this Agreement.

 

(iii)                               Senior Agents and Senior Creditors shall not
in any event be liable for: (i) any failure to prove the Subordinated
Indebtedness; (ii) any failure to exercise any rights with respect thereto;
(iii) any failure to collect any sums payable thereon; or (iv) any impairment or
nonpayment of the Subordinated Indebtedness that

 

7

--------------------------------------------------------------------------------


 

results, directly or indirectly, from the exercise by Senior Agents and Senior
Creditors of any of their rights or remedies under this Agreement, the Senior
Lending Documents or under applicable law and in accordance with this Agreement.

 

(f)                                   Payments Held in Trust; Turnover.  Should
any Distribution or the proceeds thereof, in respect of the Subordinated
Indebtedness, be collected or received by the Subordinated Creditor at a time
when the Subordinated Creditor is not permitted to receive any such Distribution
or proceeds thereof, then the Subordinated Creditor will forthwith deliver, or
cause to be delivered, the same to Senior Agents in precisely the form held by
the Subordinated Creditor (except for any necessary endorsement) and until so
delivered, the same shall be held in trust by the Subordinated Creditor as the
property of Senior Agents and shall not be commingled with other property of the
Subordinated Creditor.  Senior Agents shall apply such Distribution or proceeds
once received in accordance with Section 2.4(a) of the Intercreditor Agreement.

 

(g)                                  Subrogation.  Following the Discharge of
Senior Indebtedness (but not before), to the extent that any Senior Agent or
another Senior Creditor has received any Distribution on the Senior Indebtedness
which, but for this Agreement, would have been applied to the Subordinated
Indebtedness, the Subordinated Creditor shall be subrogated to the then or
thereafter rights of Senior Agents and other Senior Creditors including, without
limitation, the right to receive any Distribution made on the Senior
Indebtedness until the principal of, interest on and other charges due under the
Subordinated Indebtedness shall be paid in full; and, for the purposes of such
subrogation, no Distribution to Senior Agents or other Senior Creditors to which
the Subordinated Creditor would be entitled except for the provisions of this
Agreement shall, as between the Loan Parties, their creditors (other than Senior
Creditors) and the Subordinated Creditor, be deemed to be a Distribution by the
Loan Parties to or on account of Senior Indebtedness, it being understood that
the provisions hereof are and are intended solely for the purpose of defining
the relative rights of the Subordinated Creditor on the one hand, and Senior
Creditors on the other hand.

 

(h)                                 Scope of Subordination.  The provisions of
this Agreement are solely to define the relative rights of the Subordinated
Creditor and the Senior Creditors. Nothing in this Agreement shall impair, as
between any Loan Party and the Subordinated Creditor, the unconditional and
absolute obligation of each Loan Party to punctually pay the principal, interest
and any other amounts and obligations owing under the Subordinated Agreement in
accordance with the terms thereof, subject to the rights of Senior Agents and
other Senior Creditors under this Agreement.

 

2.3.                            Remedies.

 

(a)                                 Until the Discharge of Senior Indebtedness,
the Subordinated Creditor shall not, except as permitted by the remaining
provisions of this Section 2.3 or with the prior written consent of each Senior
Agent, take any action to collect, enforce payment or accelerate the
Subordinated Indebtedness, or exercise any of the remedies with respect to the
Subordinated Indebtedness set forth in the Subordinated Agreement or that
otherwise may be available to the Subordinated Creditor, either at law or in
equity, by judicial proceedings or otherwise in relation to the Subordinated
Indebtedness.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing,
Section 2.3(a) shall not prohibit, limit, or restrict the Subordinated Creditor
from taking, any Permitted Action, whether or not permitted under
Section 2.3(a).

 

2.4.                            No Liens.  The Subordinated Creditor covenants
that it will not permit to exist any Lien on any property or assets of any Loan
Party to secure or provide for payment or performance of the Subordinated
Indebtedness, and, in the event that the Subordinated Creditor obtains any Lien
in any Collateral, the Subordinated Creditor shall (or shall cause its agent to)
promptly execute and deliver to the Senior Agents such documents, agreements and
instruments, and take such other actions, as the Senior Agent shall request to
release such Liens in such Collateral.  In furtherance of the foregoing, the
Subordinated Creditor hereby irrevocably (i) subordinates, makes junior, any
Lien it may now or hereafter have in any Collateral to any Lien now or hereafter
securing, or purporting to secure, any of the Senior Indebtedness and
(ii) appoints each Senior Agent its attorney-in-fact, with full authority in the
place and stead of the Subordinated Creditor and in the name of the Subordinated
Creditor or otherwise, to execute and deliver any document, agreement or
instrument which the Subordinated Creditor may be required to deliver pursuant
to this Section 2.4.

 

3.                                      Other Agreements.

 

3.1.                            Additional Agreements.  In the event that any of
the Senior Indebtedness is refinanced, Subordinated Lender agrees at the request
of such refinancing party to enter into a subordination agreement on terms
substantially similar in all material respects to this Agreement.

 

3.2.                            Survival of Rights.  The right of Senior Agents
to enforce the provisions of this Agreement shall not be prejudiced or impaired
by any act or omitted act of any Loan Party or any other Senior Creditor
including forbearance, waiver, consent, compromise, amendment, extension,
renewal, or taking or release of security in respect of any Senior Indebtedness
or noncompliance by any Loan Party with such provisions, regardless of the
actual or imputed knowledge of such Senior Agent or the other Senior Creditors.

 

3.3.                            Bankruptcy.

 

(a)                                 In connection with any Insolvency Proceeding
with respect to any Loan Party, the agreements contained in this Agreement shall
remain in full force and effect and enforceable pursuant to their terms in
accordance with Section 510(a) of the Code, and all references herein to any
Loan Party shall be deemed to apply to such Loan Party as debtor-in-possession
and to any trustee or receiver for the estate of such Loan Party.

 

(b)                                 Until the Discharge of the Senior
Indebtedness shall have occurred, if any Loan Party shall be subject to an
Insolvency Proceeding and any Senior Agent or any Senior Creditors shall desire
to permit the use of cash collateral on which such Senior Creditor or any other
creditor has a Lien, to permit such Loan Party to obtain financing, whether from
a Senior Creditor or any other Person under Section 363 or Section 364 of the
Code or any similar statute (each, a “Post-Petition Financing”) or to permit the
sale or other disposition of any

 

9

--------------------------------------------------------------------------------


 

Collateral under Section 363 of the Code or any similar statute, the
Subordinated Creditor agrees that he will raise no objection on any grounds to
such use of cash collateral, Post-Petition Financing or such sale or other
disposition.  The Subordinated Creditor agrees that he shall not, directly or
indirectly, provide, offer to provide, or support any Post-Petition Financing
secured by a Lien senior to or pari passu with any of the Liens securing the
Senior Indebtedness without the prior, written consent of each Senior Agent.

 

(c)                                  The Subordinated Creditor shall not join
in, solicit any other person to, or act to cause the commencement of, any
Insolvency Proceeding involving any Loan Party under any state or federal
bankruptcy or insolvency laws or seek the appointment of a receiver for the
affairs or property of any Loan Party until the Discharge of Senior
Indebtedness.

 

(d)                                 In connection with any Insolvency Proceeding
and without limiting Section 3.13 hereof, the Subordinated Creditor agrees that
he will not initiate, prosecute, facilitate or assist with any other Person to
initiate or prosecute any claim, action or other proceeding (i) contesting or
challenging the validity or enforceability of this Agreement, (ii) contesting or
challenging the validity, perfection, priority or enforceability of any of the
Senior Indebtedness, the Senior Lending Agreements, or the Liens of the Senior
Agents and any holders of the Senior Indebtedness in any Collateral, or
(iii) asserting any claims, if any, which any Loan Party may hold with respect
to the Senior Creditors or the Senior Indebtedness.

 

(e)                                  The Subordinated Creditor agrees not to
propose any plan of reorganization or vote his claims or interests in any
Insolvency Proceeding in support of, or in favor of confirmation of, any plans
of reorganization that would result in the Subordinated Creditors receiving any
payment or Distributions in conflict with this Agreement.

 

3.4.                            Obligations Unconditional.  All rights,
interests, agreements and obligations of the Senior Creditors hereunder shall
remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Lending Agreement;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other terms of, all or any of the Senior Indebtedness, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
Senior Lending Agreement;

 

(c)                                  any exchange, release, voiding, avoidance
or non-perfection of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Indebtedness
or any guaranty thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Loan Party; or

 

(e)                                  any other circumstances which otherwise
might constitute a defense available to, or a discharge of, any Loan Party in
respect of the Senior Indebtedness, any Senior Creditor or any Senior Agent in
respect of this Agreement.

 

10

--------------------------------------------------------------------------------


 

3.5.         Marshaling of Assets.  The Subordinated Creditor hereby
irrevocably, absolutely, and unconditionally waives any and all rights or powers
he may have at any time under applicable law or otherwise to have the
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of any Senior Creditor’s Liens.

 

3.6.         Receipt of Agreements.  The Subordinated Creditor hereby
acknowledges that he has delivered to Senior Agents a correct and complete copy
of the Subordinated Agreement as in effect on the date hereof.  The Subordinated
Creditor, solely for the purposes of this Agreement, hereby acknowledges receipt
of a correct and complete copy of each of the Senior Lending Agreements as in
effect on the date hereof.

 

3.7.         No Amendment of Subordinated Agreement.  Prior to the Discharge of
Senior Indebtedness, neither any Loan Party nor the Subordinated Creditor will
amend, modify, waive or consent to any departure from any provision in any
Subordinated Agreement without the consent of each Senior Agent.

 

3.8.         Amendments to Senior Lending Agreements.  Nothing contained in this
Agreement, or in any other agreement or instrument binding upon any of the
parties hereto, shall in any manner limit or restrict the ability of Senior
Agent and the other Senior Creditors from increasing or changing the terms of
the loans under the Senior Lending Agreements, or to otherwise waive, amend or
modify the terms and conditions of the Senior Lending Agreements, in such manner
as each Senior Agent, the other applicable Senior Creditors and each applicable
Loan Party shall determine.  The Subordinated Creditor hereby consents to any
and all such waivers, amendments, modifications and compromises, and any other
renewals, refinancings, extensions, indulgences, releases of collateral or other
accommodations granted by any Senior Agent and the other Senior Creditors to
each applicable Loan Party from time to time, and agrees that none of such
actions shall in any manner affect or impair the subordination established by
this Agreement in respect of the indebtedness payable under the Subordinated
Agreement.

 

3.9.         Notice of Default and Certain Events.  Each Senior Agent and the
Subordinated Creditor shall undertake in good faith to notify the other of the
occurrence of any of the following as applicable:

 

(a)           the obtaining of actual knowledge of the occurrence of any default
under the Subordinated Agreement;

 

(b)           the acceleration of any Senior Indebtedness by such Senior Agent;

 

(c)           the granting by Senior Creditors of any waiver of any Event of
Default under any Senior Loan Agreement or the granting by the Subordinated
Creditor of any waiver of any “default” or “event of default” under the
Subordinated Agreement; or

 

(d)           the Discharge of Senior Indebtedness.

 

The failure of any party to give such notice shall not affect the subordination
of the Subordinated Indebtedness as provided in this Agreement.

 

11

--------------------------------------------------------------------------------


 

3.10.       Notices.  Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed given (a) when personally delivered
to any officer of the party to whom it is addressed, (b) on the earlier of
actual receipt thereof or three (3) days following posting thereof by certified
or registered mail, postage prepaid, (c) upon actual receipt thereof when sent
by a recognized overnight delivery service or (d) upon actual receipt thereof
when sent by telecopier to the number set forth below with electronic
confirmation of receipt, in each case addressed to each party at its address or
telecopier number set forth below or at such other address or telecopier number
as has been furnished in writing by a party to the other by like notice:

 

If to Working Capital

 

Agent:

The CIT Group/Commercial Services, Inc.

 

300 South Grand Avenue

 

Los Angeles, California 90071

 

Attention:

Regional Credit Manager

 

Facsimile:

213- 613-2498

 

 

with a copy to:

Hahn & Hessen LLP

 

488 Madison Avenue

 

New York, New York 10022

 

Attention:

Daniel M. Ford

 

Facsimile:

212-478-7400

 

 

If to Term Loan Agent:

Garrison Loan Agency Services LLC

 

1290 Avenue of the Americas, Suite 914

 

New York, NY 10019

 

Attention:

Julian Weldon, Esq.

 

Facsimile:

212-372-9525

 

 

with a copy to:

Holland & Knight LLP

 

300 Crescent Court, Suite 1100

 

Dallas, TX 75201

 

Attention:

Eric W. Kimball

 

Facsimile:

214-964-9501

 

 

If to the Subordinated Creditor:

Joseph M. Dahan

 

c/o Joe’s Jeans Inc.

 

2340 S Eastern Ave

 

Commerce, California 90040

 

Facsimile:

323-837-3791

 

 

If to any Loan Party:

Joe’s Jeans Subsidiary, Inc.

 

2340 S. Eastern Avenue

 

Commerce, California 90040

 

Attention:

Legal Department

 

12

--------------------------------------------------------------------------------


 

 

Facsimile:

323-837-3791

 

 

 

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

 

300 Covent Street, Suite 1600

 

San Antonio, Texas 78205-3732

 

Attention:

Kim E. Ramsey

 

Facsimile:

210-281-7251

 

3.11.       Books and Records.  The Subordinated Creditor shall (a) make
notations on the books of the Subordinated Creditor beside all accounts or on
other statements evidencing or recording any Subordinated Indebtedness to the
effect that such Subordinated Indebtedness is subject to the provisions of this
Agreement and (b) furnish any Senior Agent, upon request from time to time, a
statement of the account between the Subordinated Creditor and the Loan Parties.

 

3.12.       Binding Effect; Other.  This Agreement shall be a continuing
agreement, shall be binding upon and shall inure to the benefit of the parties
hereto from time to time and their respective successors and assigns, shall be
irrevocable and shall remain in full force and effect until the Discharge of
Senior Indebtedness and the repayment in full in cash of the Subordinated
Indebtedness, but shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any amount paid by or on
behalf of any Loan Party with regard to the Senior Indebtedness is rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee, custodian, or similar officer, for any Loan Party or any substantial
part of its property, or otherwise, all as though such payments had not been
made.  The Subordinated Creditor hereby waives any right he may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement.  Any waiver or amendment hereunder must be evidenced by a signed
writing of the party to be bound thereby, and shall only be effective in the
specific instance.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
choice of law provisions thereof.  The headings in this Agreement are for
convenience of reference only, and shall not alter or otherwise affect the
meaning hereof. This is a continuing agreement of subordination and the Senior
Creditors may continue, at any time and without notice to the Subordinated
Creditor, to extend credit and other financial accommodations and lend monies to
or for the benefit of any Loan Party constituting Senior Indebtedness in
reliance hereof.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  The obligations of each Senior Agent or Senior Creditor shall be
several, and neither joint and several nor joint.

 

3.13.       No Contest by the Subordinated Creditor.  The Subordinated Creditor
agrees that he will not at any time (i) contest or challenge the validity or
enforceability of this Agreement, (ii) contest or challenge the validity,
perfection, priority or enforceability of the Senior Indebtedness, the Senior
Lending Agreements, or the Liens and security interests of any Senior Agent or
Senior Creditor in any Collateral, or (iii) assert any claims, if any, which any
Loan Party may hold with respect to any Senior Creditor or any of the Senior
Indebtedness.

 

13

--------------------------------------------------------------------------------


 

3.14.       Information Concerning Financial Condition of the Loan Parties.  The
Subordinated Creditor, on the one hand, and the Senior Creditors, on the other
hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of the Loan Parties and all endorsers and/or guarantors of
the Senior Indebtedness and (b) all other circumstances bearing upon the risk of
nonpayment of the Senior Indebtedness and the Subordinated Indebtedness. 
Neither the Senior Creditors, on the one hand, nor the Subordinated Creditor, on
the other hand, shall have any duty to advise the other of information known to
it, them or him regarding such condition or any such circumstances or
otherwise.  In the event that either the Senior Creditors, on the one hand, or
the Subordinated Creditor, on the other hand, undertakes at any time or from
time to time to provide any such information to any of the others, it, they or
he shall be under no obligation, (i) to make, and shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, (iii) to undertake any investigation, or (iv) to
disclose any information, which pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

 

4.             Representations and Warranties.

 

(a)           The Subordinated Creditor represents and warrants to Senior Agents
that he has full right, power and authority to enter into this Agreement.

 

(b)           Each Senior Agent represents and warrants to the Subordinated
Creditor that it has full right, power and authority to enter into this
Agreement and, to the extent such Senior Agent is an agent or trustee for other
parties, that this Agreement shall fully bind all such other parties.

 

5.             Proceedings.  ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST THE
SUBORDINATED CREDITOR OR ANY LOAN PARTY WITH RESPECT TO THIS AGREEMENT OR ANY
RELATED AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT EACH PARTY THERETO ACCEPTS FOR
THEMSELVES AND IN CONNECTION WITH THEIR PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREE TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS AGREEMENT.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY SENIOR
AGENT OR SENIOR CREDITORS TO BRING PROCEEDINGS AGAINST THE SUBORDINATED CREDITOR
OR ANY LOAN PARTY IN ANY COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY THE SUBORDINATED CREDITOR OR ANY LOAN PARTY AGAINST ANY SENIOR
AGENT OR SENIOR CREDITORS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM
IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY
RELATED AGREEMENT, SHALL BE BROUGHT ONLY IN A COURT LOCATED IN THE CITY AND
COUNTY OF

 

14

--------------------------------------------------------------------------------


 

NEW YORK, STATE OF NEW YORK; PROVIDED THAT NOTWITHSTANDING THE FOREGOING, IF IN
ANY JUDICIAL PROCEEDING BY OR AGAINST THE SUBORDINATED CREDITOR OR ANY LOAN
PARTY THAT IS BROUGHT IN ANY OTHER COURT SUCH COURT DETERMINES THAT A SENIOR
AGENT OR ANY SENIOR CREDITOR IS AN INDISPENSABLE PARTY, THE SUBORDINATED
CREDITOR OR SUCH LOAN PARTY SHALL BE ENTITLED TO JOIN OR INCLUDE EACH PARTY
HERETO IN SUCH PROCEEDINGS IN SUCH OTHER COURT.  THE SUBORDINATED CREDITOR AND
EACH LOAN PARTY WAIVE ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.

 

6.             Waiver of Jury Trial.  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF ANY CREDITOR OR ANY LOAN PARTY OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENTS OR
AGREEMENT EXECUTED OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT JURY, AND THAT ANY OF
THEM MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THEIR CONSENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

 

7.             Loan Party Acknowledgement.  Each Loan Party agrees that
(i) nothing contained in this Agreement shall be deemed to amend, modify,
supersede or otherwise alter the terms of the respective agreements between such
Loan Party and each Creditor and (ii) this Agreement is solely for the benefit
of the Creditors and shall not give any Loan Party, their respective successors
or assigns or any other person any rights vis-à-vis any Creditor.

 

8.             Counterparts; Facsimile or Electronic Transmission.  This
Agreement may be executed by the parties hereto in one or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or electronic transmission (including a signature delivered in
“PDF” or similar electronic format) shall be deemed to be an original signature
hereto.

 

9.             Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

15

--------------------------------------------------------------------------------


 

10.          Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Senior Lending Agreements or the
Subordinated Agreement, the provisions of this Agreement shall govern.

 

[remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
day first written above.

 

 

 

 

THE CIT GROUP/COMMERCIAL SERVICES,

 

INC., as Working Capital Agent

 

 

 

 

 

 

By:

/s/ Kulwant Kaur

 

Name: Kulwant Kaur

 

Title: VP

 

 

 

 

 

GARRISON LOAN AGENCY SERVICES LLC,

 

as Term Loan Agent

 

 

 

 

 

 

By:

/s/ Brian Chase

 

Name: Brian Chase

 

Title: Chief Operating Officer

 

Signature Page to Subordination Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Joseph M. Dahan

 

JOSEPH M. DAHAN, as Subordinated Creditor

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC., as a Loan Party

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name: Marc B. Crossman

 

Title: CEO

 

 

 

 

 

JOE’S JEANS INC., as a Loan Party

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name: Marc B. Crossman

 

Title: President & CEO

 

 

 

 

 

HUDSON CLOTHING, LLC, as a Loan Party

 

 

 

 

 

By:

/s/ Peter Kim

 

Name: Peter Kim

 

Title: CEO

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC., as a Loan Party

 

 

 

 

 

 

By:

/s/ Peter Kim

 

Name: Peter Kim

 

Title: CEO

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC., as a Loan Party

 

 

 

 

 

By:

/s/ Peter Kim

 

Name: Peter Kim

 

Title: CEO

 

Signature Page to Subordination Agreement

 

--------------------------------------------------------------------------------


 

 

INNOVO WEST SALES, INC., as a Loan Party

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name: Marc B. Crossman

 

Title: President & CEO

 

 

 

 

 

JOE’S JEANS RETAIL SUBSIDIARY, INC., as a Loan Party

 

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Name: Marc B. Crossman

 

Title: President & CEO

 

Signature Page to Subordination Agreement

 

--------------------------------------------------------------------------------